Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Node “2943” (par. [000222]);
DOB “4504” (par. [000252]);
Node “1301A” (par. [000261]);
Concept-Formulae node “1616A” (par. [000270]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Fig. 42 & 43, DOB not found 4210A and 4210B;
Fig. 48, 4800, 4802, 4804 and 4806;
Fig. 49, 4900, 4902, 4904 and 4906.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2810” has been used to designate both node “arg_r node 1_1” and node “constant_0 node_p2_3” in fig. 28A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Specification
The disclosure is objected to because of the following informalities:
Par. [000138] recites “… process 1000 creates a DOB … creating an AST at step 1002 …”. It is believed this is intended to recite “… process 1100 creates a DOB … creating an AST at step 1102 …”.
Par. [000222] recites “comprises nodes 2902, 2904, 2908, 2912, 2916, 2918, 2922, 2924, 2928, 2902, 2936, 2934, 2940, 2943, 2944, and 2946”. References to, at least, nodes 2922, the second reference to 2902 and 2943 do not appear to be correct. The examiner’s best understanding is that this would more properly be written as “nodes 2902, 2904, 2908, 2912, 2916, 2918, 2922, 2924, 2928, 2932, 2936, 2934, 2940, 2942, 2944, and 2946”. However this may not be accurate. 
Par. [000290] recites “request 3608; as well as request 3608”. It is believed the second reference to request 3608 was intended to reference request 3612.
Par. [000347] recites “the union of subgraph 2802 and subgraph 2808”. Item 2808 (Fig. 28B) does not appear to represent a “subgraph” like “subgraph 2802”.
2702 to 2810, 2720 to2812, 2722 to 2814, and 2710 to 2816”.
Par. [000359] recites “nodes 2810, 2818, 2820, and 2822 which map to nodes 2838, 2840, 2842, and 2844, respectively … nodes 2824, 2826, and 2828 which map to nodes 2826, 2842, and 2844, respectively”. It is believed this should be written “nodes 2810, 2818, 2820, and 2822 which map to nodes 2738, 2740, 2742, and 2744, respectively … nodes 2824, 2826, and 2828 which map to nodes 2726, 2742, and 2744, respectively … node 2742 … node 2744”.
Pars. [000360] and [000363] similarly appear to incorrectly reference items from fig. 27 as being numbered 28xx. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (i.e. claim 19, “means for accessing an indicia of the behavior, … means for accessing a first source code, … means for deriving … a first dependency ordered behavior … means for storing the plurality of functional elements …”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “accessing an indicia of the behavior, the behavior comprising a result of an execution of a multi-step computer operation”. This language could be understood to describe accessing the result of some form of execution monitoring (e.g. a trace). However, the specification does not appear to support this understanding, instead appearing to imply this “indicia” comprises a “specification” describing the behavior of the code (see e.g. specification par. [000127] “Specification 602 comprises a description of what implementations 604, 606 perform”). This is the understanding that will be used in the current examination, however further clarification is required.
Claim 1 further recites “deriving, from the first source code, a first dependency ordered behavior (DOB)”. The term “dependency ordered behavior (DOB)” does not appear to have a particular meaning within the relevant art; accordingly, the term will be interpreted in light of the specification. However, the specification does not appear to provide a particular and distinct definition of what constitutes a DOB. For example while the specification discloses a number of embodiments of a DOB (see e.g. par. [000143]-[000146]) none appear to provide a complete definition of the term. Accordingly, it is not clear which limitations would or would not be required to anticipate the claim. Thus the claim fails to particularly and distinctly describe a scope for the claim.

Claims 2-15 depend from claim 1 and are rejected accordingly.
Claim 11 recites “… accessing the indicia of a sub-behavior …”. The term “indicia of a sub-behavior” lacks antecedent basis. For the purposes of this examination the claim will be understood to be referring to a “sub-behavior” of the “behavior” found in the “indicia” recited in claim 1. 
Claim 16 recites language similar to that of claim 1 and is thus rejected similarly. 
Claim 16 further recites:
… the result defines a node of an operation in the source code and further defining a cone-of-influence comprising only nodes in the source code reachable by the node to produce the result …

The claim language does not indicate what constitutes a “node” of an operation or what would cause one “node” to be “reachable” by another. The specification does not appear to, explicitly, provide any additional detail. Accordingly the claim fails to particularly and distinctly describe the scope of the claim. For the purposes of this examination the claim will be understood to describe nodes of a graph such as a CFG and wherein nodes are “reachable” when they are connected in the graph.
Claim 19 recites language similar to that of claim 1 and is thus similarly rejected.
Claim 19 further recites “an indicia of the behavior”. The term “behavior” lacks antecedent basis. For the purposes of this examination the claim will be treated as reading “an indicia of a behavior”.

Claim limitations “… means for deriving … a first dependency ordered behavior …” and “means for accessing an indicia of the behavior” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification does not appear to explicitly link these limitations to a specific structure. The specification (e.g. par. [000399]) does disclose:
… Embodiments may be implemented by hardware, software, firmware, middleware, microcode, hardware description language or any combination thereof. …

However, the specification does not appear to disclose specific algorithms used to derive the DOB or access the indicia of the behavior. Note for example that while par. [000034] discloses:
In a further embodiment, deriving the first DOB further comprises: deriving an abstract syntax tree (AST) from the source code; deriving a control-flow graph (CFG) from the AST; and deriving a single-static-assignment control-flow graph (SSA-CFG) from the CFG; and wherein the first DOB is derived from the SSA-CFG. (par. [000034])

and 

It should be appreciated by those of ordinary skill in the art that DOB 2700 is a graphical representation of a data structure derived and/or maintained in a computer-readable media ( e.g., magnetic, electric, and/or optical media). A processor or processors, such as a processor within server 104 (See, Fig. 1 ), may access source code 2600 and execute nontransitory instructions to cause DOB 2700 to result therefrom. DOB 2700 may be held in a memory and/or written to a media for further processing. (par. [000334])

This indicates from what the DOB is derived, and that it is derived by software executing on hardware. However, these disclosures do not disclose how the DOB is derived as required to 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: 
A method for improving source code maintenance by identifying a target source code portion having a behavior from a source code, comprising: 
accessing an indicia of the behavior, the behavior comprising a result of an execution of a multi-step computer operation; 
accessing a first source code, wherein the first source code when converted to machine-readable instructions, comprises the multi-step computer operation, the first source code further comprising a plurality of functional structures, each functional structure performing a logical computing function comprising at least one functional element; 
deriving, from the first source code, a first dependency ordered behavior (DOB) associated with a plurality of the functional elements independent of their respective functional structures and identifying an execution path utilized to produce the behavior; and 
storing the plurality of functional elements in a non-transitory media to allow for more efficient maintenance of the first source code.

As recited, the “accessing an indicia of the behavior [and] first source code” steps cover a human reading, e.g., printouts of an execution trace and the source code; and the deriving … 
This judicial exception is not integrated into a practical application because the additional element of “storing the plurality of functional element in a non-transitory media”, is recited at a high level of generality and thus amounts to no more than a mere instruction to implement the abstract idea using generic computer components. Accordingly, the claim language does not integrate the abstract idea into a practical application.
The claim does not include additional elements, taken alone or in ordered combination, that are sufficient to amount to significantly more than the judicial exception because as noted above the additional elements amount to no more than an instruction to implement the abstract idea using generic computing components.
Accordingly claim 1 is directed to a judicial exception without significantly more.
Claims 2-8 and 13-15 describe additional details of the analysis, all of which can be performed in the human mind, and do not recite any additional elements. Accordingly, the claims are also directed to the judicial exception discussed in conjunction with claim 1.
Claims 9 and 11-12 recite accessing a second analysis of a second source code and comparing the two, and are just directed to an abstract idea for the reasons discussed in conjunction with claim 1. Further, the claims recite an additional “storing” element, which as discussed in conjunction with claim 1 fails to integrate the abstract idea into a practical 
Claim 10 recites an additional element of “accessing the stored functional elements”. As with claim 1 this additional element is recited only at a high level of generality and thus amounts to no more than an instruction to implement the abstract idea using generic computing components. Accordingly, the claim is also directed to the judicial exception discussed in conjunction with claim 1. 
Claim 16 recites language similar to that of claim 1 and thus is also directed to an abstract idea without significantly more. 
Claim 17 recites a system for performing the accessing and deriving steps similar to those discussed in conjunction with claim 1 and thus is directed to an abstract idea. The claim recites additional elements of “a processor; and a data storage” (as well as accessing and storing in the storage). These additional elements are recited only at a high level of generality and thus amount to no more than a mere instruction to implement the abstract idea using generic computer components. Accordingly claim 17 is directed to a judicial exception without significantly more.
Claim 18 describes various types of “data storage” (e.g. “on-chip memory … a register … a memory …”) covered by the claims. As discussed in conjunction with claim 17, these additional elements are only recited at a high level of generality. Accordingly, the claim is also directed to the judicial exception discussed in conjunction with claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0050343 to Siddaramappa et al. (Siddaramappa) in view of “Dependency Ordered Behavior Representations” by Bucuvalas et al. (Bucuvalas).

Claims 1 and 17: Siddaramamappa discloses a method for improving source code maintenance by identifying a target source code portion having a behavior from a source code, comprising: 
accessing an indicia of the behavior, the behavior comprising a result of an execution of a multi-step computer operation (par. [0056] “a query for a representation of software … is received at 210”); 
accessing a first source code, wherein the first source code when converted to machine-readable instructions, comprises the multi-step computer operation, the first source code 
deriving, from the first source code, a representation associated with a plurality of the functional elements utilized to produce the behavior (par. [0100] “ontology 1000 created based on the class hierarchy 900”); and 
storing the plurality of functional elements in a non-transitory media to allow for more efficient maintenance of the first source code (e.g. par. [0111] “storing the source code element in a list associated with a domain concept”).

Siddaramamappa does not disclose deriving a first dependency ordered behavior (DOB) associated with a plurality of the functional elements independent of their respective functional structures and identifying an execution path utilized to produce the behavior

Bucuvalas teaches deriving a first dependency ordered behavior (DOB) associated with a plurality of the functional elements independent of their respective functional structures and identifying an execution path utilized to produce the behavior (pg. 4, §3.3 “A DOB is generated from a COB”, pg. 3, §3.2 “A COB … depicts all the paths”).

It would have been obvious at the time of filing to derive a first dependency ordered behavior (DOB) form the source code (Bucuvalas pg. 4, §3.3 “A DOB is generated”, Siddaramappa par. [0056] “the representation of software”). Those of ordinary skill in the art would have been 

Claim 2: Siddaramappa and Bucuvalas teach the method of claim 1, wherein the execution path is one of a plurality of execution paths (pg. 3, §3.2 “A COB … depicts all the paths”).

Claim 3: Siddaramappa and Bucuvalas teach the method of claim 1, wherein, deriving the first DOB comprises, searching the first source code for an output having an associated human-readable description of the output associated with the behavior (Siddaramappa par. [0093 “design documents (e.g., use cases)”, par. [0095] “the system 700 can also process source code”).

Claim 4: Siddaramappa and Bucuvalas teach the method of claim 3, wherein the description of the output associated with the behavior comprises a use-case (Siddaramappa par. [0093 “design documents (e.g., use cases)”).

Claim 5: Siddaramappa and Bucuvalas teach the method of claim 3, wherein the human-readable description of the output is associated with the behavior when the human-readable description is descriptively equivalent to the indicia of the behavior (Siddaramappa par. [0097] “synonyms can be created for those concepts”).

Claim 6: Siddaramappa and Bucuvalas teach the method of claim 5, wherein descriptively equivalent comprises differences between the human-readable description and the indicia of the behavior being synonyms (Siddaramappa par. [0097] “synonyms can be created for those concepts”).

Claim 10: Siddaramappa and Bucuvalas teach the method of claim 1, further comprising, accessing the stored functional elements for presentation on a display (Siddaramappa par. [0056] “the results … are provided”).

Claim 11: Siddaramappa and Bucuvalas teach the method of claim 1, further comprising, recursively performing at least once: 
accessing the indicia of a sub-behavior, the sub-behavior comprising one result of an execution of the plurality of functional elements (Siddaramappa par. [0056] “a query for a representation of software … is received at 210”, par. [0160] “a query can be a compound query”); 
accessing a second source code, wherein the second source code when converted to machine-readable instructions, comprises the multi-step computer operation, the second source code further comprising a second plurality of functional structures, each functional structure performing a logical computing function comprising at least one functional element (Siddaramappa par. [0056] “At 230, the query is processed against the representation of software”);

storing the second plurality of functional elements in a non-transitory media (Siddaramappa par. [0111] “storing the source code element in a list associated with a domain concept”).

Claim 12: Siddaramappa and Bucuvalas teach the method of claim 11, wherein the second source code comprises the first source code (Siddaramappa par. [0056] “At 230, the query is processed against the representation of software”).

Claim 13: Siddaramappa and Bucuvalas teach the method of claim 1, wherein the behavior is an anticipated behavior received as a query (Siddaramappa par. [0059] “a query may search for a domain concept”).

Claim 14: Siddaramappa and Bucuvalas teach the method of claim 13, wherein the query further comprises a logical combination of a plurality of queries, each of the plurality of queries being operands in the query (Siddaramappa par. [0160] “a query can be a compound query”).

Claim 16: Siddaramappa discloses a method for improving source code maintenance by identifying a target source code portion having a behavior from a source code, comprising:
accessing an indicia of the behavior, the behavior comprising a result of an execution of a multi-step computer operation (par. [0056] “a query for a representation of software … is received at 210”) and wherein the result defines a node of an operation in the source code and further defining a cone-of-influence comprising only nodes in the source code reachable by the node to produce the result (par. [0159] “The query is interpreted as specifying … wherein within the source code the one or more respective operations are performed” note that this would also identify any “reachable” nodes in a generated graph such as “ontology 1000” in par. [0100]);
accessing a first source code, wherein the first source code when converted to machine-readable instructions, comprises the multi-step computer operation, the first source code further comprising a plurality of functional structures, each functional structure performing a logical computing function comprising at least one functional element (par. [0056] “At 230, the query is processed against the representation of software”);
deriving, from the first source code, a representation associated with a plurality of the functional elements utilized to produce the behavior (par. [0100] “ontology 1000 created based on the class hierarchy 900”); and
storing the plurality of functional elements in a non-transitory media to allow for more efficient maintenance of the first source code (e.g. par. [0111] “storing the source code element in a list associated with a domain concept”).



Bucuvalas teaches deriving a first dependency ordered behavior (DOB) associated with a plurality of the functional elements independent of their respective functional structures and identifying an execution path utilized to produce the behavior (pg. 4, §3.3 “A DOB is generated from a COB”, pg. 3, §3.2 “A COB … depicts all the paths”).

It would have been obvious at the time of filing to derive a first dependency ordered behavior (DOB) form the source code (Bucuvalas pg. 4, §3.3 “A DOB is generated”, Siddaramappa par. [0056] “the representation of software”). Those of ordinary skill in the art would have been motivated to do so as an alternative method of representing the source code which would have produced only the expected results (e.g. Siddaramappa par. [0078] “any mechanism for representing a graph … representing the concepts can be used”, Bucuvalas pg. 1, §1.2 “a canonical representation of code structures … agnostic of any programming languages”).

Claim 18: Siddaramappa and Bucuvalas teach the system of claim 17, wherein the data storage comprises at least one of: an on-chip memory within the processor, a register of the processor, an on-board memory colocated on a processing board with the processor, a memory accessible to the processor via a bus, a magnetic media, an optical media, a solid-state media, an input-output buffer, a memory of an input-output component in communication with the processor, 

Claim 19: Siddaramappa discloses a system, comprising:
means for accessing an indicia of the behavior, the behavior comprising a result of an execution of a multi-step computer operation (par. [0056] “a query for a representation of software … is received at 210”, interpreted in view of §112(f) as directed to software executing on hardware or stored in a storage medium as described in applicants par. [000399]);
means for accessing a first source code, wherein the first source code when converted to machine-readable instructions, comprises the multi-step computer operation, the first source code further comprising a plurality of functional structures, each functional structure performing a logical computing function comprising at least one functional element (par. [0056] “At 230, the query is processed against the representation of software”, interpreted in view of §112(f) as directed to software executing on hardware or stored in a storage medium as described in applicants par. [000399]);
means for deriving, from the first source code, a first representation associated with a plurality of the functional elements utilized to produce the behavior (par. [0100] “ontology 1000 created based on the class hierarchy 900”, interpreted in view of §112(f) as directed to software executing on hardware or stored in a storage medium as described in applicants par. [000399]); and
means for storing the plurality of functional elements in a non-transitory media to allow for more efficient maintenance of the first source code (e.g. par. [0111] “storing the source 

Siddaramappa does not disclose deriving a first dependency ordered behavior (DOB) associated with a plurality of the functional elements independent of their respective functional structures and identifying an execution path utilized to produce the behavior

Bucuvalas teaches deriving a first dependency ordered behavior (DOB) associated with a plurality of the functional elements independent of their respective functional structures and identifying an execution path utilized to produce the behavior (pg. 4, §3.3 “A DOB is generated from a COB”, pg. 3, §3.2 “A COB … depicts all the paths”).

It would have been obvious at the time of filing to derive a first dependency ordered behavior (DOB) form the source code (Bucuvalas pg. 4, §3.3 “A DOB is generated”, Siddaramappa par. [0056] “the representation of software”). Those of ordinary skill in the art would have been motivated to do so as an alternative method of representing the source code which would have produced only the expected results (e.g. Siddaramappa par. [0078] “any mechanism for representing a graph … representing the concepts can be used”, Bucuvalas pg. 1, §1.2 “a canonical representation of code structures … agnostic of any programming languages”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0050343 to Siddaramappa et al. (Siddaramappa) in view of “Dependency Ordered Behavior Representations” by Bucuvalas et al. (Bucuvalas) in view of US 2017/0212829 to Bales et al. (Bales).

Claim 7: Siddaramappa and Bucuvalas teach the method of claim 1, wherein deriving the first DOB further comprises: 
deriving a control flow graph (CFG) (pg. 4, 4th par. “generate COB representations”); and 
deriving a single static assignment control flow graph (SSA-CFG) from the CFG (Bucuvalas pg. 3, last par. “a COB (as well as a DOB) uses SSA variables”); and
wherein the first DOB is derived from the SSA-CFG (Bucuvalas pg. 4, §3.3 “A DOB is generated from a COB”).

Siddaramappa and Bucuvalas do not teach 
deriving an abstract syntax tree from the source code; and 
deriving a control flow graph (CFG) from the AST.

Bales teaches 
deriving an abstract syntax tree from the source code (par. [0077] “creates an AST for source code 305”); and 
deriving a control flow graph (CFG) from the AST (par. [0078] “generate a control flow graph (CFG) for AST 310”).

It would have been obvious to derive an AST from the source code and derive the CFG from the AST (Bales par. [0078] “generate a control flow graph (CFG) for AST 310”, Bucuvalas pg. 4, 4th par. “generate COB representations”). Those of ordinary skill in the art would have been motivated to do so as a known means of generating CFGs which would have produced only the expected results (Bales par. [0078] “generate a control flow graph (CFG)”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0050343 to Siddaramappa et al. (Siddaramappa) in view of “Dependency Ordered Behavior Representations” by Bucuvalas et al. (Bucuvalas) in view of US 2017/0212829 to Bales et al. (Bales) US 2017/0329584 to Tabaru (Tabaru).

Claim 8: Siddaramappa, Bucuvalas and Bales teach the method of claim 7, but do not disclose wherein deriving the control flow graph (CFG) from the AST further comprises: 
deriving an inlined-AST from the AST; and 
deriving the control flow graph (CFG) from the inlined-AST.

Tabaru teaches deriving an inlined-AST form an AST (par. [0050] “generate, from the AST 3, an AST to which … inlining are applied”). 

It would have been obvious to derive an inlined-AST from the AST (Tabaru par. [0050] “generate, from the AST 3, an AST to which … inlining are applied”) and derive the CFG from the .

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0050343 to Siddaramappa et al. (Siddaramappa) in view of “Dependency Ordered Behavior Representations” by Bucuvalas et al. (Bucuvalas) in view of US 2013/0339365 to Balasubramanian et al. (Balasubramanian).

Claim 9: Siddaramappa and Bucuvalas teach the method of claim 1, but do not explicitly teach: 
selecting a second source code, wherein the selection of the second source code is performed based upon the second source code having an associated second DOB and the second DOB being equivalent to the first DOB; and 
replacing the first source code with the second source code.

Balasubramanian teaches:
selecting a second source code, wherein the selection of the second source code is performed based upon the second source code having an associated set of attributes (par. [0032] “parse and index the first program code file 54A … receive a search request (e.g., a second program code file 54B … identify a matching program code 64 file stored in the one or more repositories 60A-N”); and 


It would have been obvious at the time of filing to select a second source code having an equivalent DOB to replace the first source code (Balasubramanian par. [0032] “receive a search request (e.g., a second program code file 54B … identify a matching program code 64 file”, Bucuvalas pg. 4, §3.3 “A DOB is generated”). Those of ordinary skill in the art would have been motivated to do so to ease development by providing for code reuse (e.g. Balasubramanian par. [0004] “repository searching”, Siddaramappa par. [0055] “a semantic search tool 130”).

Claim 15: Siddaramappa and Bucuvalas teach the method of claim 13, but do not teach: 
accessing a plurality of candidate source codes; 
deriving, from ones of the plurality of candidate source codes, an associated and corresponding plurality of candidate DOBs; 
deriving a query DOB associated with anticipated behavior; and 
upon determining one of the plurality of candidate DOBs is functionally equivalent to the query DOB, selecting corresponding one of the candidate source code as the first source code.

Balasubramanian teaches:
accessing a plurality of candidate source codes (par. [0032] “repository 60A-N”); 

deriving a query associated with anticipated behavior (par. [0032] “receive a search request (e.g., a second program code file 54B”); and 
upon determining one of the plurality sets of attributes is functionally equivalent to the query set of attributes, selecting corresponding one of the candidate source code as the first source code (par. [0032] “identify a matching program code 64”).

It would have been obvious at the time of filing to select a source code with an equivalent DOB from a plurality of candidate source codes (par. [0032] “identify a matching program code 64”). Those of ordinary skill in the art would have been motivated to do so to ease development by providing for code reuse (e.g. Balasubramanian par. [0004] “repository searching”, Siddaramappa par. [0055] “a semantic search tool 130”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199